PRECEDENTIAL
  UNITED STATES COURT OF APPEALS FOR THE
              THIRD CIRCUIT
                 ________

                      No. 11-3096
                      _________

                TAMIKA COVINGTON,
                             Appellant

                           v.

 INTERNATIONAL ASSOCIATION OF APPROVED
   BASKETBALL OFFICIALS, INTERNATIONAL
   ASSOCIATION OF APPROVED BASKETBALL
   OFFICIALS, BOARD 193, COLONIAL VALLEY
                CONFERENCE,
NEW JERSEY STATE INTERSCHOLASTIC ATHLETIC
                ASSOCIATION,
 FRED DUMONT, in his official and individual capacity,
         HAMILTON SCHOOL DISTRICT,
HAMILTON TOWNSHIP BOARD OF EDUCATION, and
               JOHN DOES 1-10

                           v.

        FEDERAL INSURANCE COMPANY
                   ________

     On Appeal from the United States District Court
            for the District of New Jersey
                   (D.C. No. 3-08-cv-3639)
       District Judge: Honorable Garrett E. Brown, Jr.
                          _______

                Argued: December 18, 2012

      Before: MCKEE, Chief Judge, SLOVITER, and
               VANASKIE, Circuit Judges

                  (Filed: March 14, 2013)

David Zatuchni         [ARGUED]
Zatuchni & Associates
Lambertville, NJ 08530
Attorney for Appellant

Anne P. McHugh
Andrew L. Watson         [ARGUED]
Pellettieri, Rabstein & Altman
Princeton, NJ 08543
Attorney for Appellees International
Association of Approved Basketball
Officials Board 193, International
Association of Approved Basketball
Officials and Fred Dumont

Arnold M. Mellk
Goldberger & Goldberger
Clifton, NJ 07015
Attorney for Appellees
International Association of Approved
Basketball Officials, Board 193 and
International Association of Approved




                              2
Basketball Officials




Kellie A. Allen
Joseph L. Turchi     [ARGUED]
Timothy J. Schipske
Salmon, Ricchezza, Singer & Turchi
Philadelphia, PA 19103
Attorney for Appellee International
Association of Approved
Basketball Officials

Gregory J. Giordano
Casey R. Langel     [ARGUED]
Lenox, Socey, Formidoni,
Giordano, Cooley, Lang & Casey
Lawrenceville, NJ 08648
Attorney for Appellees
Hamilton School District
and Hamilton Township
Board of Education

Steven P. Goodell [ARGUED]
Herbert, Van Ness, Cayci & Goodell
Lawrenceville, NJ 08648
Attorney for Appellee New Jersey
State Interscholastic Athletic Association

David W. Carroll
John E. Collins
Parker McCay




                               3
Lawrenceville, NJ 08648
Attorney for Appellee
Colonial Valley Conference



                         _________

                         OPINION
                        __________

SLOVITER, Circuit Judge.



       When the Defense Department rescinded the ban
on women in combat positions, it effectively undermined
the presumption of female inferiority that had for years
closed opportunities for women in the military, in sports,
and in other fields. In her Second Amended Complaint
(“SAC”), Tamika Covington, who has been a basketball
official in New Jersey and Pennsylvania for over ten
years, alleges gender employment1 discrimination under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e, et seq., Title IX of the Education Amendments of
1972, 20 U.S.C. § 1681, et seq., and the New Jersey Law
Against Discrimination, N.J. STAT. ANN. § 10:5-1, et seq.
(“NJLAD”), because she has been excluded from

1
 Title VII and Title IX prohibit discrimination based on sex.
The District Court used “gender” and “sex” interchangeably,
as do we.




                              4
officiating at boys‟ high school varsity basketball games.
Without hearing argument on the merits of Covington‟s
central claim, the District Court dismissed the complaint
with prejudice against all defendants and ordered the case
closed. Covington appealed.


                             I.

       Covington brings her suit against various entities
that have some role in high school athletics in New
Jersey. She names as defendants the International
Association of Approved Basketball Officials, Board 193
(“Board 193”), the principal defendant, which assigns
officials to officiate at regular season high school
basketball games; the New Jersey State Interscholastic
Athletic Association (“NJSIAA”), the entity that controls
and supervises post-season tournament games and
assigns officials to referee those games; the International
Association of Approved Basketball Officials
(“IAABO”), the Colonial Valley Conference (“CVC”),
the Hamilton Township School District (“Hamilton”), a
school at which Covington has officiated, and Fred
Dumont, the President of Board 193.2 Covington
alleges that Hamilton, CVC, and NJSIAA are liable
under Title VII as her employers; Board 193 is liable as
an employment agency; NJSIAA and IAABO are


2
 Covington does not assert any federal claims against
Dumont.




                             5
vicariously liable as Board 193‟s principals; and CVC is
vicariously liable as Hamilton‟s principal.

       The essence of Covington‟s claim is that Board
193 has not assigned her to officiate at boys‟ regular
season games because of its policy discriminating against
women, that NJSIAA has not assigned her to officiate at
boys‟ post-season games for the same reason, and that
the other defendants have assisted in that policy.3 Despite
the absence or scarcity of women referees assigned to
boys‟ varsity games, none of the defendants has
conceded that it employed a policy to exclude females
from a position officiating in boys‟ basketball
tournaments and there is no document that so provides.4
In the absence of any written policy, Covington alleges a
pattern and practice of discrimination. The District Court
did not address Covington‟s allegations of discrimination
on the merits, instead dismissing on other grounds.


3
  The issue of whether Covington was not assigned to boys‟
games due to her qualifications or for an illegitimate
discriminatory reason is not before us today. However, we
note that in oral argument, counsel for NJSIAA stated that
NJSIAA has never assigned female referees, including
Covington, to boys‟ post-season games. Furthermore,
counsel for Covington stated that Covington was only
assigned to boys‟ regular season varsity games after this
lawsuit was brought.
4
  It is unlikely that any female will believe that there wasn‟t a
trace of discrimination if only males were uniformly selected
to referee the most desirable games.




                                6
        The District Court granted judgment on the
pleadings on Covington‟s original Complaint, holding
that Covington did not adequately plead her employment
by Board 193 or IAABO as required by Title VII, and
that Covington did not allege that Hamilton received
federal financial assistance as required to state a Title IX
claim. Covington sought to remedy these deficiencies by
filing the SAC. It is that document that is before us now.

       The District Court then issued an Order to Show
Cause, asking Covington to explain why the SAC should
not be dismissed. Covington filed a reply, and the parties
had extensive discovery. The Court dismissed the SAC
without oral argument, holding that Covington had not
adequately alleged facts sufficient to establish an
employer-employee or other relationship necessary to
hold defendants liable under Title VII. The Court also
declined to exercise supplemental jurisdiction over the
state law claims.

       The District Court cited Bell Atlantic Corp. v.
Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal,
556 U.S. 662 (2009), in support of its dismissal.
However, those cases do not provide a panacea for
defendants. Instead, they merely require that plaintiff
raise a “plausible claim for relief.” Iqbal, 556 U.S. at
679. Although it is established that under the Twombly
and Iqbal pleading standards, “[f]actual allegations must
be enough to raise a right to relief above the speculative
level,” Twombly, 550 U.S. at 555, those cases make it
clear that a claimant does not have to “set out in detail




                             7
the facts upon which he bases his claim.” Id. at 555 n.3
(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957))
(emphasis omitted). The pleading standard “is not akin
to a „probability requirement‟” Iqbal, 556 U.S. at 678
(quoting Twombly, 550 U.S. at 556); to survive a motion
to dismiss, a complaint merely has to state a “plausible
claim for relief.” Iqbal, 556 U.S. at 679.

       It appears that counsel who filed the original
complaint relied for the plausibility of its claim of gender
discrimination on the success of a similar claim in
Kemether v. Pennsylvania Interscholastic Athletic
Association Inc., 15 F. Supp. 2d 740 (E.D. Pa. 1998). In
that case, the district court upheld a jury verdict for an
excluded female official who officiated Pennsylvania
high school basketball games. In dismissing Covington‟s
original complaint, the District Court did not conceal its
disrespect for the Kemether opinion. We believe that
opinion was entitled to more serious regard than it was
given by the District Court in light of the similarity of the
structure of the sport in the two states, the plaintiffs‟
claims, and the jury verdict for Kemether in the Eastern
District of Pennsylvania.

                             II.

       Covington, like Kemether, alleges violation of
Title VII and Title IX. The District Court had
jurisdiction over the Title VII and Title IX claims
pursuant to 28 U.S.C. § 1331 and jurisdiction over the
state law claims pursuant to 28 U.S.C. § 1367. We have




                              8
jurisdiction over this appeal pursuant to 28 U.S.C. §
1291. This court reviews de novo a district court‟s
dismissal of a complaint for failure to state a claim. See
Graves v. Lowery, 117 F.3d 723, 726 (3d Cir. 1997).

       Title VII states, in part, that it is an “unlawful
employment practice for an employer (1) to fail or refuse
to hire or to discharge any individual, or otherwise to
discriminate against any individual . . . because of such
individual‟s . . . sex . . . or (2) to limit, segregate, or
classify his employees or applicants for employment in
any way which would deprive or tend to deprive any
individual of employment opportunities . . . because of
such individual‟s . . . sex.” 42 U.S.C. § 2000e-2(a)
(emphasis added).

       Congress enacted Title VII “for the ameliorative
purpose of eradicating prohibited forms of discrimination
from the workplace.” Martin v. United Way of Erie
Cnty., 829 F.2d 445, 449 (3d Cir. 1987). The intent of
the statute is to “drive employers to focus on
qualifications rather than on race, religion, sex, or
national origin.” Price Waterhouse v. Hopkins, 490 U.S.
228, 243 (1989). Instead of meeting Covington‟s
discrimination allegations, the defendants argue they are
not covered by the provisions of the antidiscrimination
statutes because they are not encompassed within the
definitions of the relevant statutes; in other words, they
are free to discriminate. Presumably, they would be as
free to discriminate on the basis of race as well as sex.
There is nothing to suggest that Congress intended to




                             9
exclude school sports officials from the ameliorative
provisions of Titles VII and IX, which is what the
District Court‟s narrow reading of the relevant statutory
language would accomplish.

       In order to state a Title VII claim, Covington must
allege an employment relationship with the defendants.
To determine whether Covington is an employee, we
look to the factors set forth in Nationwide Mutual
Insurance Co. v. Darden, 503 U.S. 318 (1992). We
agree with the District Court when it reads our case law
to focus the employment relationship analysis on “the
level of control the defendant[s]. . . exerted over the
plaintiff: which entity paid [the employees‟] salaries,
hired and fired them, and had control over their daily
employment activities.” Covington v. Int’l Ass’n of
Approved Basketball Officials, No. 08-3639, 2010 WL
3404977, at *2 (D.N.J. Aug. 26, 2010). Because
Hamilton has some input as to which officials are
assigned to each game, chooses the time, date, and
location of the games, and pays the officials for their
work during the basketball games, with payment for
work generally understood as one of the principal indicia
of an employer-employee relationship, we hold that
Hamilton may fairly be identified as Covington‟s
employer.5

5
 At this stage of the litigation, we must accept as true all
factual allegations in the SAC and all reasonable inferences
that can be drawn therefrom. See Graves, 117 F.3d at 726.




                              10
       Another defendant Covington lists as an employer,
NJSIAA, is an athletic organization made up of high
schools in New Jersey. It controls the post-season
tournaments, directly assigns officials to post-season
games, and pays the referees for their work in the post-
season. Officials who are chosen for post-season games
must be dues-paying members of NJSIAA, enter into
agreements with NJSIAA, and sign liability waivers.
NJSIAA provides the officials with liability insurance.
NJSIAA plays a role in training the officials and has the
power to certify and register them. Officials are required
to abide by NJSIAA rules and regulations while
officiating. Officials wear a uniform prescribed by
NJSIAA, which identifies them as NJSIAA officials. It
follows from the foregoing that at this preliminary stage,
we accept Covington‟s claim that NJSIAA is liable as an
employer for post-season games.

       Our examination of Covington‟s allegations
related to CVC shows no similar relationship. CVC does
not pay officials and does not contribute to their training
or evaluation. Therefore, we reject Covington‟s
allegation that CVC is liable as her employer under Title
VII.

      Looking to the final principal defendant, Board
193, Covington argues that it fits within the definition of
an employment agency. An “employment agency” is
defined under Title VII as “any person regularly
undertaking with or without compensation to procure




                            11
employees for an employer or to procure for employees
opportunities to work for an employer and includes an
agent of such a person.” §2000e(c). Board 193 does not
deny that it comes within the Title VII definition of
employment agency. However, it states that it cannot be
liable because to be liable as an employment agency,
there has to be an employment relationship between
Covington and Hamilton. As stated above, Covington
has adequately pled an employment relationship with
Hamilton. Therefore, Board 193 is liable as an
employment agency. In summary, Covington has
plausibly alleged an employment relationship with
Hamilton for regular season games, with NJSIAA for
post-season games, and with Board 193 as an
employment agency.

        Covington asserts that NJSIAA, IAABO, and CVC
are vicariously liable for the asserted Title VII violations.
“„An agency relationship is created when one party
consents to have another act on its behalf, with the
principal controlling and directing the acts of the agent.‟”
AT& T Co. v. Winback & Conserve Program, Inc., 42
F.3d 1421, 1434 (3d Cir. 1994) (quoting Sears Mortg.
Corp. v. Rose, 634 A.2d 74, 79 (N.J. 1993)). Vicarious
liability due to an agency relationship can be based on
the agent‟s actual authority. “An agent acts with actual
authority when, at the time of taking action that has legal
consequences for the principal, the agent reasonably
believes, in accordance with the principal‟s
manifestations to the agent, that the principal wishes the
agent so to act.” Restatement (Third) of Agency § 2.01




                             12
(2006). Vicarious liability can also be based on apparent
authority. “„Apparent authority arises in those situations
where the principal causes persons with whom the agent
deals to reasonably believe that the agent has authority‟
despite the absence of an actual agency relationship.”
Winback, 42 F.3d at 1439 (quoting Barticheck v. Fidelity
Union Bank/First Nat’l State, 680 F. Supp. 144, 148-49
(D.N.J. 1988)).

       Board 193 is a chapter of NJSIAA. NJSIAA
provides training and evaluation requirements for Board
193 officials, and requires them to attend certain
meetings, at which NJSIAA rules are reviewed.
Covington has shown that NJSIAA has some control,
particularly in training and evaluation, of the basketball
officials. However, we see nothing to support
Covington‟s allegation that NJSIAA is vicariously liable
for Board 193‟s actions.

       Covington also alleges that IAABO is a principal
of Board 193. IAABO, which is a worldwide
organization, provides curricula and training materials for
basketball officials. IAABO retains some authority to
discipline Board 193 members. We gave Covington the
opportunity to explain IAABO‟s connection with this
action but, from the information provided, it appears that
it has no connection with the assignment of officials to
games. IAABO does not have sufficient control over
Board 193 so as to be its principal. We therefore have no
basis to hold IAABO liable.




                            13
       Finally, Covington states there is an agency
relationship between CVC and Hamilton. However, she
does not adequately allege that CVC has control over
Hamilton so as to be vicariously liable.6

                            III.

       For the reasons set forth, we will remand this
matter to the District Court to give Covington an
opportunity to provide more facts as to her claim against
Hamilton, Board 193, and NJSIAA. We will affirm the
District Court‟s dismissal of Covington‟s claim against
the CVC and IAABO.




6
 Although Covington supplemented her allegations with
respect to Title IX alleging Hamilton‟s receipt of federal
funds, her Title IX claim is inadequate because she does not
allege an official policy of discrimination at Hamilton and
does not allege that an individual with authority to address the
discrimination had actual knowledge of the discrimination.
See Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 290
(1998).




                              14